Citation Nr: 1532415	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder other than a systolic murmur, to include coronary artery disease (CAD) and hypertension, as secondary to service-connected systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter is currently held by the RO in Roanoke, Virginia, where the Veteran resides. 

When this matter was last before the Board in January 2015, a May 2014 order of the Court of Appeals for Veterans Claims (Court) remanded the matter back to the Board pursuant to a May 2014 Joint Motion for Remand (Joint Motion), which vacated the Board's November 2013 denial of service connection for a heart disorder and directed the Board to obtain a new VA examination.  The matter was then remanded by the Board in January 2015 for the scheduling of a VA examination.  The case has now been returned to the Board for further appellate review.
 
The Veteran testified at a February 2010 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In January 2015, the Board remanded the matter for the scheduling of a VA examination pursuant to the directives in the May 2014 Joint Motion.  The remand directed that the examiner provide an opinion as to whether it is at least as likely as not that any heart disorder, including coronary artery disease (CAD) and hypertension, is related to the Veteran's military service; or whether it is at least as likely as not, that any heart disorder, including CAD and hypertension, was caused by or aggravated (worsened beyond the natural progression) by the service-connected systolic murmur.

A VA heart conditions examination was conducted in February 2015.  The examiner noted diagnoses of CAD, functional systolic murmur, and hypertension.  The examiner found that the Veteran's heart disorder was less likely than not incurred in or caused by the Veteran's service, and less likely than not proximately due to or the result of the Veteran's service connected systolic murmur.  However, the examiner failed to address whether the Veteran's heart disorder was aggravated by his service-connected systolic murmur.  See Allen v. Brown, 7 Vet. App. 439 (1995) (finding that a VA nexus opinion stating that a claimed disorder is not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disorder does not answer the question of aggravation).  Accordingly, a supplemental medical opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from the VA examiner who provided the February 2015 VA opinion regarding the etiology of the Veteran's heart disorder other than a systolic murmur, to include CAD and hypertension, as secondary to service-connected systolic murmur.  If the February 2015 VA examiner is not available, the requested medical opinion may be provided by another examiner with the appropriate expertise.  If the examiner determines that another examination is necessary, then schedule the Veteran for a new VA examination.  The complete claims file (VBMS and Virtual VA) must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the Veteran's service and post-service treatment records, the examiner must render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's heart disorder, including CAD and hypertension, was  aggravated (worsened beyond its natural progression) by his service-connected systolic murmur.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




